Title: William A. Burwell to Thomas Jefferson, 22 January 1817
From: Burwell, William Armistead
To: Jefferson, Thomas


          
            My dr Sir
            Washington January 22d 1817
          
          Colo Waller Taylor Senator from Indiana has requested me to enclose the papers of Mr Graham for your examination; Mr Graham he informs me is very respectable & attatches considerable importance to the discovery he thinks he has made, But such is the confidence he places in your opinion that it will be abandon’d upon a suggestion  of yours from you—I am aware that this will give you trouble, but to gratify a worthy, man, to arrest his labors if useless or stimulate them if useful will be sufficient motives to encounter it;
          
          
            please to remember me to the family and accept yourself my Sincere wishes for your happiness
            W. A Burwell
          
        